DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/11/2022, the following has occurred: Claims 1 – 11, 19 – 32, 34 – 39, and 49 have been amended; Claim 50 has been canceled.
Claims 12 -– 18, 33, and 40 – 48 were previously canceled.
Claims 1 – 11, 19 – 32, 34 – 39, and 49 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11, 19 – 32, 34 – 39, and 49 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 11, 19 – 32, 3), and manufacture (claims 49) which recite steps of  
responsive to a request by a medical practitioner, obtaining a medical record associated with the first human, the medical record of the first human comprising a plurality of data items, wherein the plurality of data items includes:
an age of the first human,
whether the first human has been diagnosed with a cancer, and
an indication of whether a second human has been afflicted with a cancer,
wherein the second human shares a first degree, second degree, or third degree consanguineous relationship with the first human;
for each respective hereditary cancer in the plurality of hereditary cancers, applying an algorithm to the plurality of data items, wherein the algorithm runs the plurality of data items against a corresponding filter set in a plurality of filter sets, wherein 
each respective filter set in the plurality of filter sets represents a different hereditary cancer in the plurality of hereditary cancers,
each respective filter set in the plurality of filter sets includes a respective filter that is configured to be fired at least when the plurality of data items indicates the first human has a familial risk factor for the corresponding hereditary cancer that satisfies a first threshold level of consanguinity,
each respective filter set in the plurality of filter sets is associated with a corresponding alert in a plurality of alerts, and
when a respective filter in the corresponding filter set is fired, the first human is deemed to have an actionable risk of the hereditary cancer represented by the corresponding filter set; and
communicating a report to the medical professional, the report comprising the alert associated with each respective filter set in the plurality of filter sets that included a respective filter that was fired in response to applying the algorithm to the plurality of data items of the medical record of the first human.
These steps of claims 1 – 11, 19 – 32, 34 – 39, and 49, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  In understanding what the claimed invention represents, the Examiner looks into the Specification.   Paragraph 2, “Technical Field” states:
[0002] The present disclosure relates generally to systems and methods for monitoring subjects for hereditary diseases, e.g., by determining whether a first human has an actionable risk for each of a plurality of hereditary cancers. More particularly, the present disclosure relates generally to systems and methods for monitoring a subject for different hereditary cancers utilizing medical information from persons that the subject shares a consanguineous relationship.
Note that the Specification does not show that the invention is a technological improvement. Further, the Specification does not show a “practical application” as the Court’s have determined. Rather, the Specification describes the invention as an abstract idea applied to technology with all the improvements that arise by applying that abstract idea to technology.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 11, 19 – 32, and 34 – 39, reciting particular aspects of how filtering may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer system amounts to invoking computers as a tool to perform the abstract idea see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining an electronic medical record amounts to mere data gathering, recitation of communicating a report amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11, 19 – 32, and 34 – 39, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 11, 19 – 32, 34 – 39, and 49; obtaining and communicating, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying an algorithm, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
Computer – figures 2 – 4, paragraphs 44 – 47, 50, 51, 55, 56, 68, 70, and 73
Electronic Medical Record – paragraph 3, 46, 77, and 102
Filter data store – paragraph 56, “the memory 392 of the data parsing device stores:” and paragraph 50, “a memory 392 (e.g., random access memory):
Remote device – paragraph 69
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11, 19 – 32, 34 – 39,  e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive.
II. Claim Rejections - 35 U.S.C. § 101
The Applicant states, “Accordingly, Applicant continues assuming, arguendo, that claim 34 is rejected under§ 101 with claims 1-11, 19-32, 35-39, and 49.” The Examiner appreciates the acknowledgement of the typo.
The Applicant states, “Specifically, the claimed invention improves technologies for determining whether a first human has an actionable risk for each of a plurality of hereditary cancers by providing a novel and nonobvious computer system.”  The Examiner replies with first citing the MPEP 2106.04(d)(1) Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two [R-10.2019]
The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
The Applicant’s Specification is silent regarding a technological improvement.  Therefore, the Applicant’s opinion is noted.
The Applicant states, “For instance, an aspect of this improvement comes from the ability of the computer system to obtain a plurality of data items from an electronic medical record of the first human, which allows the computer system to not be computationally burdened with having to retain such records.” First, the Specification is silent regarding improvements and the opinion is again noted. Second, the computer processor operates the same before and after the operation of the instant software and therefore no technology improvement exists.
The Applicant states, “In this way, the computer system of the claimed invention solves significant challenges in extracting the plurality of data items discoverable from the electronic medical record of the first human that is at least pertinent for determining whether the first human has the actionable risk for each of the plurality of hereditary cancers and utilizable for application to the algorithm.” The Examiner agrees that the invention is directed to improving interactions between people and therefore is directed to an abstract idea.
The Applicant states, “Accordingly, by requiring that the respective filter satisfy the first threshold level of consanguinity to indicate the first human has the familial risk factor, the claimed invention provides for improved economical extraction and efficient parting of family medical history based on the electronic medical record.” The Examiner agrees that there are economic benefits of the invention and this is another reason why it is related to an abstract idea.
The Applicant states, “Accordingly, the claimed invention provides for an improvement in delegating regular monitoring of the electronic medical record of the first human at the remote device through the report.” As above, improving the interaction between people is an abstract idea.
The Applicant states, “Accordingly, the claimed invention improves technologies for determining whether a first human has an actionable risk for each of a plurality of hereditary cancers by not only obtaining the plurality of data elements from the medical record …” As above, the application of the instant invention provides better interaction between humans.
The Applicant states, “As such, the architecture of Figures 2 and 3 form a practical application of claimed invention.”  Figures 2 and 3 describe better how the abstract idea is applied to technology to achieve all the benefits of that technology. There is no practical application.
The Applicant states, “The above additional elements are necessarily rooted in computer technology and thereby amount to significantly more than an abstract idea (see DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014); Example 23, claim 4, in subject matter eligibility guidance).” The Applicant is certainly aware that DDR is an improvement of technology that is missing in the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al		Patent No.: US 9,885,711 The present invention provides polypeptide binding agents, e.g. antibodies, that exhibit the ability to kinetically modulate the binding and signaling of biological signaling complexes, e.g., receptor-ligand complexes; methods of identifying such polypeptide binding agents, methods of making such polypeptide binding agents, compositions comprising such polypeptide binding agents, and methods of using such polypeptide binding agents
Ramirez-Lorca et al	Pub. No.: US 2009/0208928 The invention relates to a method and device for the in vitro detection of polycystic ovary syndrome (PCOS) and  pathologies involving cardiovascular risk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626